— Judgment unanimously affirmed, with costs. Memorandum: Special Term treated these two article 78 proceedings as actions for declaratory judgment and specific performance of a contract, and declared the rights of the parties and directed specific performance of the contract in favor of respondents. Upon the argument before us counsel for appellant expressed his understanding that Special Term had held that the appellant Board of Supervisors had no right to inquire into the budget of respondent college, and he stated that such holding was the principal cause for this appeal. We find no such holding in this record, but only a determination that appellant is bound by the terms of its contract of 1971 with respondent for the duration of its two-year term. For the reasons stated at Special Term we agree with the determination. (Appeal from part of judgment of Jefferson Special Term, in article 78 proceeding for payment of merit salary increments.) Present — Witmer, J. P., Moule, Simons, Mahoney and Goldman, JJ.